Order entered February 25, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00031-CV

                                ROBERT PHALEN, Appellant

                                               V.

                              WAYNE KIRK, ET AL., Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-00528

                                           ORDER
       The clerk’s record in this case is incomplete. The Court ORDERS Felicia Pitre, District

Clerk of Dallas County, Texas to file within five (5) days of the date of this order a

supplemental clerk’s record including the October 15, 2013 original petition.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE